      Case 6:20-cv-00001-DLC-JTJ Document 14 Filed 08/04/20 Page 1 of 2


                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

GEORGE WEEKS,                                       CV 20-00001-H-DLC-JTJ

             Plaintiff,

       vs.                                                   ORDER

DR. HURST and NP CROSBY,

             Defendants.

      Plaintiff George Weeks has filed a Request for Entry of Default (Doc. 12)

and a Motion for Default Judgment (Doc. 13) arguing Defendants failed to timely

answer or otherwise defend against his Complaint.

      On May 12, 2020, this Court issued an Order requesting Defendants Hurst

and Crosby to waive service of summons of the Complaint. (Doc. 4.) The request

was served on counsel for the Montana Department of Corrections and a response

was due on or before June 11, 2020. Defendants did not file a notice of waiver of

service of summons as requested and on July 15, 2020, the Court issued an Order

requiring counsel for the Montana Department of Corrections to notify the Court

on or before August 7, 2020 whether Defendants Hurst and Crosby needed to be

personally served by the United States Marshals Service. (Doc. 10.) On July 28,

2020, Mr. Weeks filed his Request for Entry of Default and Motion for Default

Judgment. (Docs. 12, 13.)

      Rule 55(a) of the Federal Rules of Civil Procedure provides, “[w]hen a party
                                        1
      Case 6:20-cv-00001-DLC-JTJ Document 14 Filed 08/04/20 Page 2 of 2


against whom a judgment for affirmative relief is sought has failed to plead or

otherwise defend, and that failure is shown by affidavit or otherwise, the clerk

must enter the party’s default.” Although Mr. Weeks asserts that Defendants were

served with the Complaint, there is no indication of proper service in the record.

The Court has requested a waiver of service of summons, but no such waiver has

been received. As such, Defendants have not yet been properly served. Should

Defendants fail to respond by August 7, 2020, the Court will direct the United

States Marshals to personally serve Mr. Weeks’s Complaint.

      Until such time as Defendants have been properly served, there is no basis

for entry of default or for a default judgment.

      ACCORDINGLY, IT IS HEREBY ORDERED THAT Mr. Weeks’s

Request for Entry of Default (Doc. 12) and Motion for Default Judgment (Doc. 13)

are DENIED WITHOUT PREJUDICE and subject to renewal should Defendants

fail to respond after having been properly served.

      DATED this 4th day of August, 2020.

                                          /s/ John Johnston
                                        John Johnston
                                        United States Magistrate Judge




                                          2
